DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/27/2021 has been entered.
No prior art is being applied because the prior art does not disclose or make obvious “a first switching unit switchable from a first configuration whereat the first output is connected to the first magnetic tunnel junction device and the V+ output is connected to the second input, and a second configuration whereat a voltage source is connected to the first magnetic tunnel junction device and the V_ output is connected to  the second input; and at least one processor operatively connected to the second output and the first output, wherein the at least one processor  is configured to control the first output through the first input based upon the  second output” as is currently recited in claim 1, in the combination, and as best understood.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 1,
The phrase “at least one processor operatively connected to the second output and the first output” on lines 1-2 of the last paragraph introduces new matter.  The Examiner acknowledges applicant’s argument that the ARM device in Figure 3 is a processor.  However, as can be seen in Figure 3, this ARM device is not connected to the first output (the output of the digital to analog converter).  Applicant is claiming, in the same manner, that the ARM device is connected to the first output (from the DAC) and the second output (from the bandpass).  The ARM does receive an output from the bandpass, and the ARM is connected to the output of the bandpass.  However, the ARM does not receive a signal from the output of the DAC, and it does not connect to the output of the DAC.  Instead, it connects to the input of the DAC as seen in Figure 3.  Note that the definition of “connected” is “Joined or fastened together” per 
As to Claim 2,
The phrase “the at least one processor is operatively connected to the second band pass filter and uses a difference or sum from outputs of the first and second band pass filters to cancel out external field noise” on lines 4-7 introduces new matter.  As noted by applicant in the arguments, the ARM in Figure 3 is the processor in the claims.  Paragraph [0024] of the disclosure explains “Figure 3 shows the experimental setup for each of the top and bottom sensors 102.”  As such, what is shown in Figure 3 is, as best understood, for one of the top and bottom sensors and that a second additional setup of the same elements in Figure 3 would exist for the other of the top and bottom sensors.  The above phrase however is reciting that the processor for one of the sensors is connected to the bandpass of another of the sensors, and further recites that the processor takes a difference or sum of the first and second bandpass filters.  This phrase introduces new matter because applicant does not originally disclose that the processor of one of the sensors is connected to bandpass filters of both sensors and where that same processor takes a difference for sum from the outputs of the first and second band pass filters.  To overcome this issue, it is suggested to cancel the above phrase.
As to Claim 6,
The phrase “a wireless transmitter unit connected to the monitoring device, wherein the transmitter unit transmits data representing the measured current value to a vehicle monitoring system” on lines 1-3 introduces new matter.  Applicant has removed the monitoring device from 
As to Claims 2-6,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 6,
The phrase “a wireless transmitter unit connected to the monitoring device, wherein the transmitter unit transmits data representing the measured current value to a vehicle monitoring system” on lines 1-3 is indefinite.  At issue is that applicant is reciting “the monitoring device” but where a monitoring device was not previously recited.  Applicant now recites a processor in claim 1, but this processor is distinctly recited from the monitoring device.  It is therefore unclear, in light of the disclosure, what the monitoring device is and how it relates to the processor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858